UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 ————— FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 14, 2012 FIRST FEDERAL OF NORTHERN MICHIGAN BANCORP, INC. (Exact name of Registrant as specified in its charter) Maryland (State or Other Jurisdiction of Incorporation) 0-31957 (Commission File Number) 38-0135202 (I.R.S. Employer Identification No.) 100 S. Second Ave., Alpena, Michigan 49707 (Address of principal executive offices) (989) 356-9041 Registrant's telephone number, including area code Not Applicable (Former Name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03.Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On February 14, 2012, the Board of Directors of First Federal of Northern Michigan Bancorp, Inc. (the “Registrant”) amended the Registrant’s Bylaws to extend the mandatory retirement age for Board members from the date of a board member’s 72nd birthday until the date of the next annual meeting of shareholders following a person’s 72nd birthday. Item 9.01.Financial Statements and Exhibits. (a) Not Applicable. (b) Not Applicable. (c) Not Applicable. (d) Exhibits. Exhibit No. Exhibit 3 Amended and Restated Bylaws of First Federal of Northern Michigan Bancorp, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST FEDERAL OF NORTHERN MICHIGANBANCORP, INC. Date: February 17, 2012 By:/s/ Michael Mahler Michael Mahler President and Chief Operating Officer (Duly Authorized Representative)
